940 So.2d 1190 (2006)
Alon SIMS, Appellant,
v.
STATE of Florida, Appellee.
No. 4D06-3453.
District Court of Appeal of Florida, Fourth District.
October 11, 2006.
Rehearing Denied November 20, 2006.
Alon Sims, Punta Gorda, pro se.
No appearance required for appellee.
PER CURIAM.
We affirm the trial court's order of July 26, 2006, that denied appellant's July 12, 2006, motion to vacate, set aside, or correct illegal sentence. Our review of the record reveals no order disposing of appellant's rule 3.800(a) motion of August 2005.
POLEN, FARMER and MAY, JJ., concur.